                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           SHREVEPORT DIVISION

UNITED STATES OF AMERICA                         CRIMINAL ACTION NO. 17-00296-01

VERSUS                                           JUDGE S. MAURICE HICKS, JR.

CHARLES HEATH THOMPSON (01)                      MAGISTRATE JUDGE HORNSBY


                                        ORDER

        For the reasons assigned in the Report and Recommendation of the Magistrate Judge

previously filed herein, and having thoroughly reviewed the record, no written objections

having been filed, and concurring with the findings of the Magistrate Judge under the

applicable law,

        IT IS ORDERED that Defendant’s Motion to Suppress (Doc. 55) is DENIED.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 30th day of July,

2019.
